Title: To John Adams from Francis Dana, 27 March 1791
From: Dana, Francis
To: Adams, John



Dear Sir
Cambridge March 27th. 1791.

I have the satisfaction to inform you that I have at last receiv’d from the Secretary of the Treasury the money which Congress granted me for my expences for a private Secretary while at the Court of St: Petersbourg: and can now refund you the whole expence you have been put to on John’s account while with me there, as well as upon his return to Holland—In pursuance of your letter of the 4th. of Nov: 1784 (about a year after my return to America) in which you say “I shou’d be obliged to you if you will write me what I am in debt to you on account of my Son, and draw upon me for it, whatever it is, unless you can persuade Congress to allow it you.  They ought to allow you for a Clerk, and if they do, this expence may be saved me, and I am very little able or willing to bear it. Yet if it is not allowed you, I ought to bear it and will bear it, and still be obliged to you for your kind parental care of my boy” &c.  In pursuance of the foregoing letter, and agreing in opinion with you that Congress ought to allow me for a private Secretary, I drew upon you for the Cash only which I had advanced him at St: Petersbourg, and on his return to Holland. Informing you in my letter of the 14th. of June which enclosed a copy of my draft of the same date in favour of Jas: Allen for £ 357:16:9 sterlg: that “whatever Congress shou’d allow me for a private Secretary, to the amount of my Account of monies advanced your Son, I shou’d hold to your use”—In compliance with this proposition I am now ready to repay you that sum.
I had flattered myself that I shou’d have succeeded in obtaining a more liberal allowance from Congress than that of mere expences, for John’s benefit.  With this view I had inserted an article in my account first exhibited to the Treasury department; for a private Secretary for the whole time; but I was told Congress had not made any provision for private Secretaries, and that I cou’d be allowed only for my particular expences, and must state an account accordingly: Which I did, but added besides an article for his services during the time John was with me, still hoping something wou’d be allowed under that head.  The Treasury objected to passing  the account and said an application must be made to Congress as there were no resolutions authorising the Treasury to pass such an account.  Failing in both these attempts, I had recourse to a particular application to Congress, desiring that the account might accompany it.  They granted only the amount of the expences charged.  Nor have they ever allowed me my own travelling expences.  I have stated this matter so particularly to satisfy you that I did every thing in my power to obtain something for John personally.  Indeed, I believe, I shou’d have succeeded in part, had not his expences in returning to Holland run up so very high (all which were charged in the account & have been allowed) owing I presume to the great delays he met with in Sweden & Denmark thro’ the severity of the season.
I will now state the agreement we made in Holland, as it lays in my mind, that if it shou’d not exactly comport with your own understanding of it, that you will let me know it—As I must have gone with my servant only, if John had not accompanied me; which was thot by us improper if not unsafe, and that Congress wou’d certainly be willing to allow me any extra expence for a companion who might take possession of my public papers shou’d any accident happen to me on so long a rout: And as we both supposed from the literary fame of the Empress, that her capital abounded with good Academies, in which John might pursue his studies under my care, to equal advantage as in Leyden.  And you being desirous he shou’d improve so favourable an opportunity of travelling into Countries which he might otherwise never see, was so obliging us to intimate that if I shou’d wou’d take the charge of him, he shou’d go with me.  To which I most heartily agreed.  And also that you shou’d be put to no expence of his journey even tho’ Congress shou’d not allow me my travelling expences, or any thing for a private Secretary: but the expence of his instruction, cloathing, board & what pocket money I might think proper to allow him were to be reimbursed by you if I did not obtain a grant from Congress for a private Secretary, which I was to endeavour to do to save you from any expence.  I am happy to have succeeded so far; tho’ I have all along been troubled that I was under the necessity of drawing upon you (being engaged in building on my return home) by which means you have laid so long out of the money.
Mrs. Dada joins me in regards to your good Lady and yourself whose company we hear we are to be favoured with before long and for the summer.
I am dear Sir with the greatest respect / your much obliged friend & humble Servant

F M Dana